[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 529 
The complaint shows the plaintiff Harvey to be a creditor of the decedent, John McDonnell, by virtue of certain contract obligations, to the amount of $2,000 and upwards, and that upon the death of McDonnell the defendants were appointed his administrators. They recognized the validity of his claims and paid dividends thereon from the proceeds of the land sold by order of the surrogate. The property coming to their hands as such representatives has been exhausted and there still remains due the plaintiff the balance above referred to. The complaint further states that, shortly before his death, the decedent, to defraud his creditors, caused a certain other portion of his land to be conveyed without consideration to Lucy McDonnell, his wife, and that she retains it and also some personal property which she claims to be her own. The plaintiff has requested the defendants to take proceedings to set aside these transfers, and they have declined to do so. He therefore brings this action in behalf of himself and all other creditors of the decedent against Lucy McDonnell, individually and as administratrix, and against the other defendant as administrator of John McDonnell. He asks that the fraudulent conveyances be canceled, that an account be rendered by the defendant Lucy, a receiver appointed, and a distribution made of such moneys as may come to his hands among the creditors of the intestate. The defendants answered jointly, setting up, in substance, a general denial and also the statute of limitations. No objection was taken by answer to the sufficiency of the complaint, but, on the trial, upon motion of the defendants' counsel, it was dismissed upon the sole ground that the plaintiff was not a judgment-creditor. The cases cited by the learned counsel for the respondents afford many instances where the right of a creditor to proceed in equity against the property of his debtor has been denied by reason *Page 530 
of his failure to exhibit a judgment and execution. They show the rule to be well settled that a creditor at large, or a simple contract creditor, must sue at law, establish his debt and then exhaust, by such proceeding as the law allows, the real estate on which the judgment is a lien, and the personal property liable to execution, before he proceeds against property which is not subject to either judgment or execution. The plaintiff has done neither, and he is a contract creditor of the decedent, John McDonnell. But this is not all. He is a claimant against the estate, his claim has been allowed, and the representatives of McDonnell have exhausted the property which has come to their hands, both real and personal, by applying it upon the debts of the intestate, and, among others, the plaintiff's claim. It is not wholly satisfied, and the plaintiff points out other property once, confessedly, belonging to the decedent, but, as alleged by the plaintiff, conveyed away in fraud of the rights of creditors. He has asked the defendants, as administrators of McDonnell, to pursue it and set aside the fraudulent conveyances. If the allegation is true, they might do so, and it would then be their duty to apply the proceeds in the due course of administration. The plaintiff would receive his share, not by virtue of his own action, but because of the character which the administrators bear in relation to the estate, and the power conferred upon them by statute. They stand as trustees for the creditors (Laws of 1858, chap. 314, § 1), and for their benefit, may disaffirm and treat as void any transfer or agreement made in fraud of the rights of any creditor interested in any property or right belonging to the estate they represent. (Id.) The same act confers like power upon assignees for the benefit of creditors, and in favor of such a one we held that he had greater power to seek for and reclaim property fraudulently conveyed than the creditor himself, for "the creditor can assert no right until by judgment and execution he has a lien, or a right to a lien, upon the specific property, but in favor of an assignee for his benefit the legislature have substituted a statutory right in place of these conditions." *Page 531 
(Reynolds v. Ellis, 103 N.Y. 115.) The same construction applies here. But the administrators do not avail themselves of the power given to them by statute. It was their right and duty to do so. They have been applied to and refuse. Is the creditor, therefore, without a remedy? Clearly not. Upon the face of the complaint it is apparent that the administratrix has an interest adverse to the creditors of the estate. They call for property which she claims to own in her own right, and which she refuses to apply upon the debts of her intestate. These circumstances require an exception to be made to the general rule which forbids an estate or its management to be be taken from the hands of those lawfully entrusted with it. For it is equally well settled that where such parties are either in collusion with one holding property alleged to have been fraudulently transferred, or where, as in this case, it is actually claimed by them, or the trustee unreasonably refuses to sue, the creditors or other persons interested may themselves bring an action for, or reclaim the property fraudulently transferred, making the transferees and the trustee parties. (1 Story's Eq. Jur. § 243; Dewey v. Moyer,72 N.Y. 70; Bate v. Graham, 11 id. 237; In re Cornell,
110 id. 351; Ft. Stanwix Bk. v. Leggett, 51 id. 552.) In such a case the creditor stands in the place of the trustee, and it is immaterial that he is not a judgment-creditor. The relation he sustains to the estate entitles him to payment in common and in just proportion with other creditors, and a judgment would give neither lien, property, nor other advantage. Nothing more is sought in this action.
Lichtenberg v. Herdtfelder (103 N.Y. 302), cited by the respondent, was of a different character, and the course suggested by the learned judge who delivered the opinion in that case, is not inconsistent with that adopted in the one at bar. It is unnecessary to say what course would be open if the administrator doubted the justice of the claim presented, or the sufficiency of evidence to overthrow the alleged fraudulent conveyance. In the first case the creditor might not unreasonably be required to establish *Page 532 
his demands in one of the modes provided by law, and in the other, before involving the estate in litigation, the administrator could require indemnity. Neither question arises here. The complaint was dismissed on the sole ground that the plaintiff was not a judgment-creditor. In this there was error.
The judgment should, therefore, be reversed and a new trial granted, with costs to abide the event.
All concur.
Judgment reversed.